



Exhibit 10.1
SECURITIES PURCHASE AND SECURITY AGREEMENT
This Securities Purchase and Security Agreement (the “Agreement”) is entered
into as of April 23, 2020 (the “Effective Date”) by and among Evofem
Biosciences, Inc., a Delaware corporation (the “Company”), the Guarantors from
time to time party hereto, the purchasers from time to time party hereto (each,
a “Purchaser”, and collectively, the “Purchasers”), and Baker Bros. Advisors LP,
as agent and collateral agent for the Purchasers (in such capacity, the
“Designated Agent”).
RECITALS
WHEREAS, the Purchasers are willing, pursuant to the terms and conditions of
this Agreement, to purchase from the Company: (i) convertible senior secured
promissory notes in substantially the form attached hereto as Exhibit A (each as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Notes”) in an aggregate principal amount of up to
$25,000,000, and (ii) Warrants, in substantially the form attached hereto as
Exhibit B hereto, which Note and Warrant purchases are, and are deemed to be,
part of a single loan issued pursuant to this Agreement;
WHEREAS, as a material inducement to cause the Purchasers to enter into this
Agreement, the Guarantors shall guarantee the obligations of the Company arising
hereunder and under the Notes and Warrants; and
WHEREAS, the Notes are subject to conversion into Common Stock of the Company
and the Warrants are exercisable for Common Stock of the Company on the terms
and subject to the conditions set forth herein.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.DEFINITIONS.
1.1    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following respective meanings:
“30-Day VWAP” means the average of the VWAP for each Trading Day in a period of
30 consecutive Trading Days.
“Account Control Agreement” has the meaning set forth in Section 4.10.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such





--------------------------------------------------------------------------------





Person possesses, directly or indirectly, power to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managers or power to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Unless expressly stated otherwise herein, no Purchaser shall be deemed an
Affiliate of any Loan Party.
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.
“Called Principal” means, with respect to any Note, the principal of such Note
that has become or is declared to be due and payable pursuant to Section 5.7(b).
“Change of Control” means (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as such
term is defined in Rule 13d‑3 under the Exchange Act), directly or indirectly,
of securities of the Company representing more than 50% of the total value or
total combined voting power of the Company’s then‑outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger,
consolidation, sale, exchange or other transaction or series of related
transactions (collectively, the “Transaction”) in which the stockholders of the
Company immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than 50% of the
total combined voting power of the outstanding securities entitled to vote
generally in the election of directors or, (iii) the sale, exchange, transfer,
license or other disposition of all or substantially all of the assets of the
Company . For the avoidance of doubt, in no event shall the license of (a) the
right to make or have made Phexxi in any country, or (b) the right to sell, have
sold or import Phexxi outside of the U.S., in and of itself, be deemed to
constitute a Change of Control.
“Closing Price” means $4.99, subject to adjustment as set forth in Section 12.6.
“Collateral” has the meaning set forth in Exhibit C.
“Collateral Documents” means, collectively, this Agreement, the Intellectual
Property Security Agreements, and each of the mortgages, collateral assignments,
security agreements, pledge agreements or other similar agreements delivered to
the Designated Agent pursuant to Section 4, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Designated Agent for the benefit of the Purchasers to secure the Secured
Obligations.
“Commission” or the “SEC” means the United States Securities and Exchange
Commission.
“Common Stock” means the Common Stock of the Company, par value $0.0001 per
share.
“Equity Financing” means any offering and sale by the Company of Equity
Securities after the Effective Date (but excluding any sale of Notes or exercise
of the Warrants) for the


2



--------------------------------------------------------------------------------





principal purpose of raising capital, and excluding (i) any equity award or
grant pursuant to an employee benefit plan, equity incentive plan or the
issuance of Equity Securities to service providers in the ordinary course of
business consistent with past practice and (ii) any equity securities issued
upon any exercise of rights pursuant to the Rights Agreement (as defined
herein).
“Equity Securities” means (a) all shares of capital stock (whether denominated
as common stock or preferred stock), equity securities, beneficial, partnership
or membership interests, joint venture interests, participations or other
ownership or profit interests in, or equivalents (regardless of how designated)
of, a Person (other than an individual), whether voting or non-voting, and (b)
all debt or equity securities convertible into or exchangeable for any security
described in clause (a) or any other security described in this clause (b) and
all warrants, options or other rights to purchase, subscribe for or otherwise
acquire any such security, whether or not presently convertible, exchangeable or
exercisable.
“Funding Threshold” means the receipt by the Company of $100,000,000 in
aggregate gross proceeds from one or more Equity Financings (excluding issuance
or conversion of the Notes).
“GAAP” means generally accepted accounting principles as in effect in the United
States of America.
“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.
“Guarantor” shall mean each wholly-owned domestic Subsidiary of the Company and
any person that from time to time delivers a joinder to this Agreement with
respect to the obligations of the Company under the Note Documents.
“Indebtedness” of any Person means without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all indebtedness evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person as
lessee under capital leases which have been or should be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP, (d) all obligations
of such Person to pay the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business), (e) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the fair market value of such property), (f) all
obligations, contingent or otherwise, with respect to letters of credit (whether
or not drawn), banker’s acceptances and surety bonds issued for the account of
such Person, (g) all obligations for which such Person is obligated pursuant to
any interest rate swap, interest rate cap, interest rate collar or other
interest rate hedging agreement or derivative agreements or arrangements and,
(h) all guarantees or other contingent obligations of such Person in respect of
any of the foregoing.


3



--------------------------------------------------------------------------------





“Initial Note Purchase Amount” means $15,000,000.
“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any debt or equity security of any other Person, (b) the making
of any loan, advance or capital contribution to any other Person, (c) becoming
obligated with respect to a guarantees or other contingent obligation in respect
of obligations of any other Person or (d) the acquisition of (i) all or
substantially all of the property of, or a line of business or division of,
another Person or (ii) at least a majority of the voting of another Person, in
each case whether or not involving a merger or consolidation with such other
Person.
“Lien” means any mortgage, deed of trust, or pledge, security interest,
hypothecation, assignment, assigned deposit, arrangement, encumbrance,
encroachment, lien (statutory or otherwise), claim, option, reservation or
defect of any kind, or preference, or priority, or other security agreement or
preferential arrangement of any kind of or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing statement under the UCC, or under the comparable law of any other
jurisdiction).
“Loan Party” means the Company and any Guarantor.
“Make-Whole Amount” means the aggregate value of future interest that would have
accrued under the Called Principal from the period commencing on the date on
which such amount is declared to be due and payable pursuant to Section 5.7(b)
through the fifth anniversary of the Initial Closing Date.
“Material Adverse Effect” means any (i) adverse effect on the issuance, delivery
or validity of the Securities, as applicable, or the transactions contemplated
hereby or on the ability of the Company to perform its obligations under the
Transaction Documents, or (ii) material adverse effect on the condition
(financial or otherwise), prospects, properties, assets, liabilities, business
or operations of the Company or any of its Subsidiaries taken as a whole, in
each case.
“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings: (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company or any Subsidiary during any twelve month period in excess of
$1,000,000, (ii) the breach of which by the Company or any Subsidiary or the
termination of which would reasonably be expected to have a Material Adverse
Effect, or (iii) that have been required to be filed as exhibits by the Company
with the Commission since December 31, 2019 pursuant to Items 601(b)(1),
601(b)(2), 601(b)(4), 601(b)(9) or 601(b)(10) of Regulation S-K promulgated by
the Commission.
“Note Documents” means this Agreement, any Notes, any Collateral Document, any
joinder and any other agreements or documents executed and delivered in
connection with the foregoing.
“Permitted Liens” means (a) Liens created hereunder in favor of the Designated
Agent, for the benefit of the Purchasers; (b) Liens securing indebtedness
permitted pursuant to Section


4



--------------------------------------------------------------------------------





8.2(b)(ii), (iii) and (v) below; (c) Liens securing the payments of taxes,
assessments and governmental charges or levies that are not delinquent; (d)
bankers Liens’, rights of setoff and similar Liens incurred on deposits made in
the ordinary course of business; (e) statutory liens of landlords and deposits
in the ordinary course of business consistent with past practices to secure the
performance of leases; (f) the claims of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business; (g) deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance and other types
of social security or similar legislation, or to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; (h) Liens securing judgments for the payment of money not constituting
an Event of Default, or securing appeal or other surety bonds relating to such
judgments; (i) any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any non-exclusive license or lease
agreement entered into in the ordinary course of business which do not secure
any Indebtedness; (j) Liens arising from precautionary UCC financing statements
or similar filings made in respect of operating leases entered into by the
Company or any of its Subsidiaries; and (k) other liens in an aggregate amount
not to exceed $50,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Phexxi” means the Company’s product candidate with the conditional tradename of
PhexxiTM (L-lactic acid, citric acid, and potassium bitartrate).
“Repurchase Event” means the occurrence of either of the following events: (i)
the Company has not met the Funding Threshold on or prior to the first
anniversary of the Initial Closing Date, or (ii) a Conversion Failure exists at
any time after the six-month anniversary of the Initial Closing Date.
“Requisite Purchasers” means Purchasers holding a majority of the Outstanding
Balance, in the aggregate, of all Notes issued under this Agreement.
“Secured Obligations” means all money, debts, obligations and liabilities which
now are or have been or at any time hereafter may be or become due, owing or
incurred by the Company to the Designated Agent or any Purchaser, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, and which, in all instances, arise under, out of, or in
connection with this Agreement, any Note, any other Note Document, whether on
account of principal, interest (including, without limitation, interest accruing
on the Note and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post‑petition interest is allowed in such proceeding), reimbursement
obligations, fees, indemnities, costs, expenses, or otherwise; provided, that
for the avoidance of doubt, the Secured Obligations shall not include any
obligations of the Company or its Subsidiaries arising out of or in connection
with any obligations under any equity documents,


5



--------------------------------------------------------------------------------





including, without limitation, any equity benefits plan, any equities issued
pursuant to an employee benefit plan or to service providers in the ordinary
course of business, the Company’s certificate of incorporation as amended from
time to time and/or any document or agreement evidencing the Warrants.
“Securities” means the Notes and the Warrants issued pursuant to this Agreement.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body are at the time beneficially
owned, or the management of which is otherwise controlled (as determined in
accordance with GAAP), or both, by such Person.
“Trading Day” means a day on which trading in the Common Stock generally occurs
on a Trading Market; provided, that if the Common Stock is not so listed or
admitted for trading, “Trading Day” means a Business Day.
“Trading Market” has the meaning set forth in the definition of “VWAP.”
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
relevant jurisdiction and as amended from time to time hereafter.
“VWAP” means, for any particular date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding Trading Day)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b) if OTCQB or OTCQX is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding Trading Day) on OTCQB or OTCQX, as applicable, (c) if the
Common Stock is not then listed or quoted for trading on OTCQB or OTCQX and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
OTC Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Purchasers of a majority in interest of the Notes then outstanding
and reasonably acceptable to the Company, the reasonable documented fees and
expenses of which shall be paid by the Company.
“Warrants” means warrants issued to the Purchasers at each Closing exercisable
for a number of shares of Common Stock equal to 50% of the aggregate face value
of Notes issued at such Closing, divided by the Conversion Price, in
substantially the form attached hereto as Exhibit B.




6



--------------------------------------------------------------------------------





2.    NOTE AND WARRANT PURCHASE.
2.1    Upon the terms and subject to the conditions herein contained, the
Company agrees to sell to each Purchaser, and each Purchaser agrees to purchase
from the Company at one or more closings, as more further described in Section
2.3), Notes and Warrants, in consideration for the amounts set forth on each
Purchaser’s signature page attached hereto.
2.2    At or prior to the Initial Closing Date, each Purchaser will pay the
purchase price set forth on such Purchaser’s signature pages attached hereto
(the “Purchase Price”) by wire transfer of immediately available funds in
accordance with wire instructions provided by the Company to the Purchasers at
least two days prior to the Initial Closing Date. On or before the Initial
Closing Date, the Company will issue and deliver the Notes and Warrants, in each
case against delivery of the Purchase Price. The foregoing notwithstanding, if
the Purchaser has indicated to the Company at the time of execution of this
Agreement a need to settle on a “delivery versus payment” basis, then the
Company shall either deliver to such Purchaser (or such Purchaser’s designated
custodian) the original Notes and Warrants, whereupon following receipt of such
instruments, then the Purchaser shall then promptly wire the Purchase Price as
provided in this Section 2.2.
2.3    Closings.
(a)    Initial Closing. Subject to the satisfaction of the closing conditions
set forth in Section 10, the closing with respect to the transactions
contemplated in Section 2 hereof with respect to the Initial Note Purchase
Amount (the “Initial Closing”), shall take place remotely via the exchange of
documents and signatures on the second Trading Day after the Effective Date (the
“Initial Closing Date”), or at such other time as the Company and Purchasers may
agree.
(b)    Subsequent Closings. At any time on or prior to the date on which the
Company first meets the Funding Threshold, the Purchasers shall have the right
(in their sole discretion) to elect to purchase additional Securities for an
incremental aggregate purchase price of up to $10,000,000. The allocation of
this purchase right among the Purchasers shall be prorated based on the relative
amounts being purchased by each Purchaser at the Initial Closing, provided that
each Purchaser may assign this purchase option in whole or in part to any other
Purchaser. Upon a Purchaser electing to subscribe for additional Securities
pursuant to this Section 2.3(b), the Purchasers shall provide written notice of
such election (which may be provided via email), whereupon the closing for the
purchase and sale of such additional Securities (a “Subsequent Closing” and,
together with the Initial Closing, each a “Closing”) will occur within two
Trading Days thereafter, or at such other time as the Company and the electing
Purchaser(s) may agree. The date on which each Subsequent Closing occurs is
referred to herein as a “Subsequent Closing Date” (together with the Initial
Closing Date, each a “Closing Date”).
3.    TERM; INTEREST; REPAYMENT; REDEMPTION.
3.1    Term. The Notes and all accrued and unpaid interest thereon and any and
all other sums payable to the Purchasers hereunder shall be due and payable in
full on the earliest to


7



--------------------------------------------------------------------------------





occur of: (a) the fifth anniversary of the Initial Closing Date, (b) the date of
the consummation of a Change of Control and (c) the date of any acceleration of
the Notes in accordance with Section 9 (the “Maturity Date”). Subject to Section
3.3, the Notes may not be prepaid prior to the fifth anniversary of the Initial
Closing Date without the prior written consent of the Purchasers.
3.2    Interest; Repayment. Interest on the unpaid principal balance of the
Notes (such balance as increased as provided in this Section 3.2, the
“Outstanding Balance”) will accrue from the applicable Closing Date at the rate
of 10.0% per annum, calculated on the basis of a 360 day year and actual days
elapsed. Accrued interest shall accrue daily and compound quarterly to the
extent not paid on a current basis. For a period of one year from the Initial
Closing Date, accrued interest shall accrete on a quarterly basis to the
Outstanding Balance, after which one-year period accrued interest shall
thereafter be paid in arrears on a quarterly basis either in cash or in kind, at
the Purchaser’s option. To the extent not previously converted pursuant to
Section 5 hereof, the Company will repay the Outstanding Balance plus all
accrued and unpaid interest thereon on the Maturity Date.
3.3    Optional Redemption. Notwithstanding the last sentence of Section 3.1, at
any time after the third anniversary of the Initial Closing Date, the Company
may, upon providing 10 days’ prior written notice to the Designated Agent, elect
to redeem the Notes, or any portion of the principal amount thereof in $1,000
incremental amounts of the Outstanding Balance (or an integral multiple of
$1,000) at a redemption price calculated as follows:
(a)    if the 30-Day VWAP for the period ending on the applicable redemption
date is equal to or greater than three times the Closing Price, then 100% of the
Outstanding Balance, plus accrued and unpaid interest through the redemption
date, or
(b)    if the 30-Day VWAP ending on the applicable redemption date is lesser
than, three times the Closing Price, then 110% of the Outstanding Balance, plus
accrued and unpaid interest through the redemption date.
4.    COLLATERAL
4.1    Security Interest. This Agreement constitutes a “security agreement”
within the meaning of the UCC. In order to secure payment and performance of the
Secured Obligations, each Loan Party hereby grants, collaterally assigns, and
pledges to the Designated Agent, for the benefit of the Purchasers, a
first-priority security interest in and Lien on all of such Loan Party’s right,
title, estate, claim and interest in and to the Collateral (subject to Permitted
Liens).
4.2    Care of Collateral. The Designated Agent shall have the right, but not
the obligation, at any time an Event of Default exists and following prior
written notice to the Company, to pay any taxes or levies on or with respect to
the Collateral, which payment shall be made for the account of Company and shall
constitute part of the Secured Obligations.
4.3    Financing Statements. At the request of the Designated Agent, each Loan
Party will promptly cooperate with the Designated Agent in filing such financing
statements, continuation statements, assignments, certificates and other
documents with respect to the


8



--------------------------------------------------------------------------------





Collateral, pursuant to the applicable UCC and otherwise, as the Designated
Agent may reasonably request in order to enable the Designated Agent to perfect
and from time to time to renew the security interest granted, all in form
reasonably satisfactory to the Designated Agent, and the Company will pay the
costs of filing the same in all public offices within the United States where
the Designated Agent deems necessary or reasonably desirable.
4.4    Impairment of Collateral. No impairment of, injury to, or loss or
destruction of any of the Collateral shall relieve any Loan Party of any of the
Secured Obligations, except as may be specifically provided otherwise herein.
4.5    Return of Collateral. Upon payment or conversion in full of the Notes and
any other amounts due hereunder, the security interest granted hereby shall
automatically terminate and all rights to the Collateral shall revert to the
Loan Parties or any other Person entitled thereto with no further action on the
part of the any Person and the Designated Agent shall promptly sign such release
documentation as requested by the Loan Parties, and return to the Loan Parties
all Collateral hereunder.
4.6    Further Assurances. Each Loan Party agrees that at any time and from time
to time, at its expense, such Loan Party will promptly execute and deliver all
further instruments and documents, and take all further action that the
Designated Agent may reasonably request, in order to perfect and protect the
security interests granted or purported to be granted hereby and to enable the
Designated Agent or any Purchaser to exercise and enforce its rights and
remedies hereunder with respect to any Collateral, which instruments and
documents shall include, without limitation, any and all necessary or
appropriate filings with the U.S. Patent and Trademark Office (“USPTO”).
4.7    Designated Agent Appointed Attorney-in-Fact. Subject to Section 4.8, each
Loan Party hereby irrevocably appoints the Designated Agent as such Loan Party’s
attorney-in-fact, with full authority in the place and stead of such loan and in
its name or otherwise, from time to time in the Designated Agent’s discretion
and without notice to the Loan Party (except as set forth in Section 4.8), to
take any action and to execute any instrument which the Designated Agent may
deem reasonably necessary or advisable to accomplish the purposes of this
Agreement and to perfect or continue the perfection of any security interest,
including without limitation, to receive, endorse and collect all instruments
made payable to the Loan Party representing any interest payment, principal
payment or other payment in respect of the Collateral or any part thereof and to
give full discharge for the same, and to transfer the Collateral into the name
of the Designated Agent or a third party as the UCC permits, when and to the
extent permitted by this Agreement. The Designated Agent’s appointment as
attorney in fact, and all of Designated Agent’s rights and powers, coupled with
an interest, are irrevocable until all Secured Obligations have been fully
repaid and performed, other than unasserted contingent obligations.
4.8    Designated Agent May Perform. Solely following the occurrence and during
the continuance of an Event of Default and following prior written notice by the
Designated Agent to the Company, the Designated Agent may exercise the power of
attorney granted to it in Section 4.7 to (but shall not be obligated and shall
have no liability to any Person for failure to)


9



--------------------------------------------------------------------------------





itself perform, or cause performance of, this Agreement, and the reasonable
expenses of the Designated Agent incurred in connection therewith shall be
payable by the Company; provided that the Designated Agent may exercise the
power of attorney to sign any Loan Party’s name on any documents necessary to
perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred.
4.9    Intellectual Property. As to Collateral in the form of intellectual
property (“Intellectual Property Collateral”):
(a)    With respect to each material item of the Intellectual Property
Collateral, each Loan Party agrees to take, at its expense, all commercially
reasonable steps, including, without limitation, in the USPTO, the U.S.
Copyright Office and any other governmental authority within the United States,
to (i) maintain the validity and enforceability of such material Intellectual
Property Collateral and maintain such material Intellectual Property Collateral
in full force and effect, and (ii) pursue the registration and maintenance of
each patent, trademark, or copyright registration or application, now or
hereafter included in such material Intellectual Property Collateral. No Loan
Party shall, without the written consent of the Designated Agent, discontinue
use of or otherwise abandon or fail to pursue the registration or maintenance of
any Intellectual Property Collateral, other than Intellectual Property
Collateral which is not material to the business of the Loan Parties, taken as a
whole.
(b)    In the event that a Loan Party becomes aware that an item of the
Intellectual Property Collateral which is material to the business of the Loan
Parties, taken as a whole, is being infringed or misappropriated by a third
party, the Company shall promptly notify the Designated Agent and shall take
such actions, at its expense, as the Company or the Designated Agent deems
reasonable and appropriate under the circumstances to protect or enforce such
material Intellectual Property Collateral.
(c)    Each Loan Party agrees to execute and deliver an agreement, in
substantially the form set forth in Exhibit D hereto (an “Intellectual Property
Security Agreement”), for recording the security interest granted hereunder to
the Designated Agent, for the benefit of the Purchasers, in such Intellectual
Property Collateral with the USPTO, the U.S. Copyright Office and any other
governmental authorities within the United States necessary to perfect the
security interest hereunder in such Intellectual Property Collateral.
(d)    Each Loan Party agrees that should it obtain an ownership interest in any
items that would constitute Intellectual Property Collateral that is not on the
date hereof a part of the Intellectual Property Collateral (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto. The Company shall give
written notice to the Designated Agent identifying the After-Acquired
Intellectual Property, and within 15 days of the creation or acquisition
thereof, and upon request by the Designated Agent, each applicable Loan Party
shall execute and deliver to the Designated Agent an Intellectual Property
Security Agreement covering such After-Acquired Intellectual Property, which
Intellectual Property Security


10



--------------------------------------------------------------------------------





Agreement shall be recorded with the USPTO, the U.S. Copyright Office and any
other governmental authorities within the United States necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.
4.10    Deposit Accounts. Subject to the terms of this Section 4.10 and Section
8.1(i), no Loan Party shall deposit, or cause or permit to be deposited, any
cash, checks, drafts or similar items in any deposit accounts other than those
with respect to which such Loan Party shall have delivered to the Designated
Agent a fully executed account control agreement reasonably acceptable to the
Designated Agent (each, an “Account Control Agreement”). Until so deposited all
such payments shall be held in trust by the Loan Parties for the Designated
Agent and shall not be commingled with any other funds or property of any
Person. Unless an Event of Default exists, the Designated Agent will not give
notice to any depositary bank pursuant to an Account Control Agreement requiring
such bank to disregard further instructions from the applicable Loan Parties.
Notwithstanding the foregoing, an Account Control Agreement shall not be
required for a payroll account, escrow account, zero-balance account or any
account subject to Permitted Liens; provided that (a) such account is maintained
in the ordinary course of business, and (b) no monies other than monies to be
used to pay payroll shall be kept in any such payroll accounts.
4.11    Pledged Stock. Any Collateral constituting Equity Securities which are
represented by certificates (the “Pledged Interests”) shall be promptly
delivered to the Designated Agent, together with irrevocable stock powers or
similar transfer instruments, executed in blank, for such Pledged Interests.
While an Event of Default exists and following prior written notice form the
Designated Agent to the Company, the Designated Agent shall have the right to
vote the Pledged Interests or other Collateral or give consents, waivers or
ratifications in respect thereof. While an Event of Default exists and following
prior written notice from the Designated Agent to the Company, each Loan Party
shall deliver to the Designated Agent all non-cash distributions made on or in
respect of the Collateral and any distributions made in connection with a
liquidation or the return of capital.
5.    CONVERSION AND PUT RIGHT.
5.1    Optional Conversion. Subject to the limitations set forth in Sections 5.3
and 5.4, at the option of the Purchasers, each Purchaser shall have the right to
convert all or any portion of the Notes held by such Purchaser at any time into
Common Stock at a conversion price (the “Conversion Price”) equal to the lower
of: (a) $2.44 or (b) the lowest price per share at which the Company sells
securities in any Equity Financing after the Effective Date and through (and
including) the date on which the Funding Threshold is met (such sale price under
clause (b) being referred to herein as the “Floor Price” and being calculated as
set forth in this Section 5.1).
(a)    If the Company issues any Equity Securities after the Effective Date that
are convertible into or exchangeable for Common Stock (a “Derivative Security”),
then the maximum number of shares of Common Stock (as set forth in the
instrument relating thereto) issuable upon the exercise or conversion of such
Derivative Securities shall be used in determining the effective price per share
at which the underlying Common Stock was offered and sold in calculating the
Floor Price.


11



--------------------------------------------------------------------------------





(b)     If the terms of any Derivative Security are revised as a result of an
amendment to such terms (or any other adjustment pursuant to the provisions of
such Derivative Security) to provide for either (1) any increase or decrease in
the number of shares of Common Stock issuable upon the exercise, conversion
and/or exchange of any such Derivative Security or (2) any increase or decrease
in the consideration payable to the Company upon such exercise, conversion
and/or exchange, then, effective upon such increase or decrease becoming
effective, the effective sale price of the underlying Common Stock for purposes
of this Section 5.1 shall be readjusted to such price as would have obtained had
such revised terms been in effect upon the original date of issuance of such
Derivative Security.
(c)    If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Derivative Security, or the consideration
payable to the Company upon such exercise, conversion and/or exchange, is
calculable at the time such Derivative Security is issued or amended but is
subject to adjustment based upon subsequent events, any adjustment to the Floor
Price shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in Section 5.1(b)). If the number of shares of Common Stock issuable
upon the exercise, conversion and/or exchange of any Derivative Security, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, cannot be calculated at all at the time such Derivative Security is
issued or amended, any adjustment to the Floor Price that would result at the
time of such issuance or amendment shall instead be effected at the time such
number of shares and/or amount of consideration is first calculable (even if
subject to subsequent adjustments), assuming for purposes of calculating such
adjustment to the Conversion Price that such issuance or amendment took place at
the time such calculation can first be made.
(d)    The Company shall provide prompt (and in any event, within two Business
Days) written notice to the Purchasers of any event or occurrence that gives
rise to an adjustment in the Conversion Price under this Section 5.1.
5.2    Conversion Mechanics. If a Purchaser elects to convert any portion of a
Note pursuant to Section 5.1, the Purchaser shall (a) tender to the Company a
conversion notice in substantially the form attached as Exhibit A to the Note (a
“Conversion Notice”), and (b) surrender to the Company the Note to be converted,
which shall be tendered to the Company within two Trading Days from the delivery
of the Conversion Notice. The Company shall deliver the Common Stock to a
Purchaser by the later of (x) two Trading Days after delivery of the Conversion
Notice, or (y) delivery of the Note that is the subject of the Conversion Notice
(the “Share Delivery Date”).
5.3    Beneficial Ownership Conversion Limits. Notwithstanding Section 5.1, the
Purchaser shall not have the right to convert all or any portion of the Notes
held by such Purchaser pursuant to Section 5.1 or otherwise, to the extent that
after giving effect to such conversion the Purchaser (together with its
Affiliates and any other Persons acting as a group together with the Purchaser
or any of the Purchaser’s Affiliates (such Persons, collectively, the
“Attribution Parties”)), would beneficially own in excess of the Beneficial
Ownership Limitation


12



--------------------------------------------------------------------------------





(as defined below). For purposes of the foregoing sentence, the number of shares
of Common Stock beneficially owned by the Purchaser and its Affiliates and
Attribution Parties shall not include the number of shares of Common Stock that
would be issuable upon (i) exercise of the non-exercised portion of the Warrants
beneficially owned by the Purchaser or any of its Affiliates or Attribution
parties and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company in each case to the extent
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Purchaser or any of its Affiliates or
Attribution Parties. Except as set forth in the preceding sentence, for purposes
of this Section 5.3, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder, it being
acknowledged by the Purchaser that the Company is not representing to the
Purchaser that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Purchaser is solely responsible for any schedules required
to be filed in accordance therewith. A determination as to any “group” status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 5.3, in determining the number of outstanding shares of Common
Stock, a Purchaser may rely on the number of outstanding shares of Common Stock
as reflected in (A) the Company’s most recent periodic or annual report filed
with the SEC, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of the Purchaser, the Company shall, within one Trading Day, confirm orally and
in writing to the Purchaser the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company by the Purchaser or its Affiliates or Attribution Parties since the
date as of which such number of outstanding shares of Common Stock was last
publicly reported or confirmed to the Purchaser. The “Beneficial Ownership
Limitation” shall initially be 4.99% of the number of shares of the Common Stock
outstanding immediately prior to, and immediately after giving effect to, the
conversion of all or any portion of the Notes. The Purchaser, upon written
notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions in this Section 5.3, provided that the Beneficial
Ownership Limitation in no event exceeds 19.99% of the number of shares of the
Common Stock outstanding immediately prior to, and immediately after giving
effect to, the conversion of all or any portion of the Notes. Any increase in
the Beneficial Ownership Limitation will not be effective until the 61st day
after such notice is delivered to the Company.
5.4    Nasdaq Conversion and Exercise Limits. Without limiting the Purchaser’s
rights under Section 5.5, in no event shall the Company be required to issue
shares of Common Stock upon conversion of the Notes or exercise of the Warrants
in excess of 9,939,689 shares in the aggregate, without stockholder approval of
such issuances in excess of that level pursuant to Nasdaq Marketplace Rule
5635(d) (the “Nasdaq Issuance Limit”). The Company will seek stockholder
approval of the waiver of the Nasdaq Issuance Limit (“Stockholder Approval”) at
a special meeting of Stockholders, which will be held no later than three months
after the Effective Date (the “2020 Special Meeting”). To the extent that the
Company does not receive such stockholder approval at the initial special
meeting, then the Company will, at the request of any


13



--------------------------------------------------------------------------------





Purchaser, use reasonable best efforts to receive such approval at subsequent
special or annual meetings of stockholders, which special meetings will be
called at such times as may be requested by the Purchaser(s); provided that, in
no event shall more than three such additional special meetings be called.
5.5    Alternate Settlement. If, at any time after the earlier of the 2020
Special Meeting or six months after the Effective Date, the Company is unable to
timely deliver shares of Common Stock upon an attempted exercise of the Warrants
or conversion of the Notes (other than solely due to the application of the
Beneficial Ownership Limitation), then in lieu of the Company’s obligation to
deliver such shares of Common Stock, the Company shall instead pay an amount in
cash to the Purchaser(s) on the settlement date, with such amount equal to the
product of: (i) the number of shares of Common Stock that the Company is unable
to deliver at the time of the attempted exercise or conversion (as applicable),
multiplied by (ii) the closing price of the Company’s common stock on the
Trading Market on the day on which such notice of conversion or exercise was
delivered to the Company (the “Alternate Settlement Payment”). If applicable,
the Company shall provide prompt notice (and in any event within 24 hours) of
its inability to deliver the underlying shares of Common Stock and thereafter
shall deliver the Alternate Settlement Payment by wire transfer within two
Trading Days to an account designated by the Purchaser.
5.6    Untimely Settlement. If the Company has the ability to timely deliver
shares of Common Stock upon an attempted exercise of the Warrants or conversion
of the Notes but nevertheless fails to issue and deliver such shares to the
Purchaser (or its designee) by 5:00 p.m. (Eastern Time) on the Share Delivery
Date, then a “Conversion Failure” shall be deemed to exist. In that case, the
Purchaser can either: (a) elect to receive an Alternate Settlement Payment in
lieu of the shares of Common Stock that gave rise to the Conversion Failure, or
(b) if the Purchaser purchases (in an open market transaction or otherwise)
Common Stock corresponding to all or any portion of the Common Stock that gave
rise to the Conversion Failure, then the Company shall, within two Trading Days
after receipt of the Purchaser’s request and in the Purchaser’s discretion,
either (i) pay cash to the Purchaser in an amount equal to the Purchaser’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to so issue and deliver to the Purchaser a certificate or
certificates representing such Common Stock and pay cash to the Purchaser in the
amount equal to the excess (if any) of the Buy-In Price over the product of (x)
such number of shares of Common Stock that are the subject of the Conversion
Failure multiplied by (y) the VWAP of the Common Stock on the date of the
Conversion Notice.
5.7    Put Right in Favor of Purchaser.
(a)    If a Repurchase Event occurs, then each Purchaser may, at its option,
elect to require the Company to repurchase in cash the Notes held by such
Purchaser (or any portion thereof) at a repurchase price equal to 110% of the
Outstanding Balance of such Notes, plus accrued but unpaid interest thereon. The
Company shall provide the Purchasers with prompt


14



--------------------------------------------------------------------------------





(and in any event within three Business Days) written notice of the occurrence
of any Repurchase Event. Any such payment shall be due within three Business
Days after the date that the applicable Purchaser delivers notice of such
election.
(b)    If (i) an Event of Default occurs or (ii) upon a Change of Control or
liquidation of the Company, each Purchaser may elect, at its option, to require
the Company to repurchase in cash the Notes held by such Purchaser (or any
portion thereof) at a repurchase price equal to the sum of: (x) three times sum
of the Outstanding Balance of such Notes and any accrued but unpaid interest
thereon, and (y) the Make-Whole Amount. The Company shall provide the Purchasers
with prompt (and in any event within three Business Days) written notice of the
occurrence of such Event of Default or Change of Control or liquidation of the
Company. Any such payment shall be due within three Business Days after the date
that the applicable Purchaser delivers notice of such election.
6.    REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES. Each Loan Party hereby
represents and warrants to the Purchasers as of the Initial Closing Date and as
of each Subsequent Closing Date as follows:
6.1    Organization, Good Standing and Qualification. Each Loan Party is a
corporation duly organized, validly existing and in good standing under, and by
virtue of, the laws of its jurisdiction of formation and has all requisite
corporate power and authority to own its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted. Each
Loan Party is qualified to do business as a foreign corporation in each
jurisdiction where failure to be so qualified would have a material adverse
effect on the financial condition, business, or operations of the Loan Parties
taken as a whole.
6.2     Corporate Power and Authority; Valid Issuance of Shares.
(a)    The Company has all requisite corporate power and has taken all necessary
corporate action required for the due authorization, execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby, have been
duly authorized by the Company’s board of directors or a duly authorized
committee thereof and no further consent or authorization of the Company, its
board of directors or its stockholders is required. This Agreement has been duly
executed and delivered by the Company, and the other instruments referred to
herein to which it is a party and any Transaction Document to which it is a
party will be duly executed and delivered by the Company, and each such
instrument or Transaction Document constitutes or will constitute a legal, valid
and binding obligation of the Company enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.


15



--------------------------------------------------------------------------------





(b)    The shares of Common Stock underlying the Notes and the Warrants
(collectively, the “Shares”) have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, the Shares will be validly
issued, fully paid and non-assessable, and shall be free and clear of all
encumbrances (other than restrictions on transfer under the Transaction
Documents arising under applicable federal and state securities laws), and will
not be subject to preemptive rights or other similar rights of stockholders of
the Company.
(c)    The Notes and the Warrants have been duly and validly authorized by all
necessary corporate action, have been duly and validly executed and delivered,
and constitute valid and binding obligations of the Company.
6.3    Consents. Neither the execution, delivery or performance of this
Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Shares and the provision to
the Purchaser of the rights contemplated by the Transaction Documents) requires
any consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws.
6.4    No Conflicts.
(a)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (including, without
limitation, the issuance, the reservation for issuance and the delivery of the
Shares and the provision to the Purchaser of the rights contemplated by the
Transaction Documents) will not (i) result in a violation of the certificate of
incorporation, as amended, the by-laws, as amended, or any equivalent
organizational document of the Company or any Subsidiary (the “Charter
Documents”) or require the approval of the Company’s stockholders, (ii) violate,
conflict with or result in the breach of the terms, conditions or provisions of
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any Material Contract, (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, U.S. federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected,
(iv) result in a violation of or require stockholder approval under any rule or
regulation of The Nasdaq Stock Market that has not been so obtained, or (v)
except as set forth in this Agreement, result in the creation of any encumbrance
upon any of the Company’s or any of its Subsidiary’s assets.
(b)    Neither the Company nor any Subsidiary is (i) in violation of its Charter
Documents, (ii) in default (and no event has occurred which, with notice or
lapse of time or both, would cause the Company or any Subsidiary to be in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any Subsidiary is a party, nor has the Company or any Subsidiary
received written


16



--------------------------------------------------------------------------------





notice of a claim that it is in default under, or that it is in violation of,
any Material Contract (whether or not such default or violation has been
waived), (iii) in violation of, or in receipt of written notice that it is in
violation of, any law, ordinance or regulation of any Governmental Entity,
except where the violation would not result in a Material Adverse Effect, and
(iv) in violation of any order of any Governmental Entity having jurisdictional
over the Company or any Subsidiary or any of the Company’s or any Subsidiary’s
properties or assets.
6.5    Capitalization.
(a)    As of the Effective Date, the authorized capital stock of the Company
consists of 305,000,000 shares of capital stock, of which 300,000,000 are
designated as Common Stock and 5,000,000 are designated as preferred stock,
$0.0001 par value per share (“Preferred Stock”). As of March 30, 2020: (i)
49,642,097 shares of Common Stock were issued and outstanding; (ii) 7,769,999
shares of Common Stock were issuable (and such number was reserved for issuance)
upon exercise of options to purchase Common Stock (the “Options”) outstanding as
of such date; (iii) 40,168 shares of Common Stock were issuable (and such number
was reserved for issuance) upon vesting of restricted stock units for the
issuance of Common Stock (the “RSUs”) outstanding as of such date; (iv)
5,305,377 shares of Common Stock were issuable (and such number was reserved for
issuance) upon exercise of warrants to purchase Common Stock (the “Outstanding
Warrants”) outstanding as of such date; and (v) 1,000,000 shares of Series A
Preferred Stock were issuable (and such number was reserved for issuance) upon
exercise of certain rights issued pursuant to that certain Rights Agreement
dated March 24, 2020 (the “Rights Agreement”), which rights provide the holder
thereof with additional rights to subscribe for additional shares of common
stock under certain circumstances in accordance with the terms of the Rights
Agreement (the “Rights”).
(b)    As of March 30, 2020, except for: (i) the Options, (ii) the RSUs, (iii)
the Outstanding Warrants, and (iv) the Rights, there were no options, warrants
or other rights to acquire Equity Securities from the Company.
6.6    Subsidiaries. Except as set forth on Exhibit 21.1 to the Company’s most
recent Annual Report on Form 10-K, the Company does not have any Subsidiaries,
and each such Subsidiary is wholly owned (directly or indirectly) by the
Company.
6.7    Material Contracts. Each Material Contract is the legal, valid and
binding obligation of the Company or a Subsidiary, as the case may be,
enforceable against the Company or such Subsidiary, as the case may be, in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. The
Company and each Subsidiary, as the case may be, is in compliance with all
material terms of the Material Contracts to which it is party, and there has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company or any
Subsidiary under any such Material Contract or, to the knowledge of the Company
and each Subsidiary, by any other Person to any such contract


17



--------------------------------------------------------------------------------





except where such breach, violation or default would not have a Material Adverse
Effect. Neither the Company nor any Subsidiary has been notified that any party
to any Material Contract intends to cancel, terminate, not renew or exercise an
option under any Material Contract, whether in connection with the transactions
contemplated hereby or otherwise.
6.8    The Nasdaq Stock Market. The Common Stock is listed on The Nasdaq Capital
Market (“Nasdaq”) and, at the time of the issuance, the Shares will be listed
for trading on Nasdaq. To the Company’s knowledge, there are no proceedings to
revoke or suspend such listing or the listing of the Shares. The Company is in
compliance with the requirements of Nasdaq for continued listing of the Common
Stock thereon and any other Nasdaq listing and maintenance requirements, and the
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (including
the issuance of the Shares) will not result in any noncompliance by the Company
with any such requirements.
6.9    SEC Reports; Financial Statements; Shell Company Status.
(a)    The Company’s Common Stock is registered under Section 12 of the Exchange
Act. The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since January 1, 2019 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and, in each case, to the rules
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(b)    The financial statements and the related notes of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present
the consolidated financial position of the Company as of and for the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.
(c)    The Company is not, and has never been, an issuer identified in Rule
144(i)(1) under the Securities Act.


18



--------------------------------------------------------------------------------





6.10    Disclosure Controls and Procedures; Internal Controls Over Financial
Reporting.
(a)    The Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
principal executive officer and principal financial officer by others within
those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.
(b)    The Company maintains internal control over financial reporting (as such
term is defined in Exchange Act Rule 13a-15(f) and 15d-15(f)) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting is effective. The
Company presented in its most recently filed annual report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
Company’s internal control over financial reporting based on their evaluations
as of the end of the period covered by such report. Since the Evaluation Date,
there have been no significant changes in the Company’s internal control over
financial reporting or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal control over financial reporting.
6.11    Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company and each Subsidiary, threatened against or affecting, the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s properties or, to the
knowledge of the Company and each Subsidiary, any of its respective officers or
directors before any Governmental Entity, in each case other than legal
proceedings that are not reasonably expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company or any Subsidiary. There has not been,
and to the knowledge of the Company and each Subsidiary, there is not pending or
contemplated, any investigation by the Commission of the Company or any
Subsidiary or any current or former director or officer of the Company or any
Subsidiary. The Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Company’s knowledge,
the SEC has not issued any such order.
6.12    Due Authorization; Consents. All corporate action on the part of each
Loan Party and its officers, directors and stockholders necessary for (a) the
authorization, execution and delivery of, and the performance of all obligations
of such Loan Party under this Agreement and


19



--------------------------------------------------------------------------------





the other Note Documents, (b) the authorization, issuance, execution and
delivery of the Notes and Warrants by the Company and (c) the authorization,
issuance, reservation for issuance and delivery by the Company of all of the
equity securities issuable upon conversion of the Outstanding Balance (and the
securities issuable upon conversion thereof) has been taken. This Agreement, the
Note Documents and each of the Notes and Warrants constitutes a valid and
binding obligation of the Loan Parties party thereto, enforceable in accordance
with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles. All consents,
approvals and authorizations of, and registrations, qualifications and filings
with, any federal or state governmental agency, authority or body, or any third
party, required in connection with the execution, delivery and performance of
this Agreement, the Notes, Warrants and the other Note Documents and the
consummation of the transactions contemplated hereby and thereby have been
obtained; provided, however, that with respect to any required filings under
Regulation D or any other federal or state securities filings, the Company will
make such filings within fifteen business days after the Effective Date.
6.13    Valid Issuance of Stock. The outstanding shares of the capital stock of
each Loan Party have been duly and validly issued, fully paid and
non-assessable, and such shares of such capital stock, and all outstanding
options and other securities of each Loan Party have been issued in full
compliance with the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the registration
and qualification requirements of all applicable state securities laws, or in
compliance with applicable exemptions therefrom, and all other provisions of
applicable federal and state securities laws, including, without limitation,
anti-fraud provisions.
6.14    Compliance with Laws.
(a)    Except as would not result in a Material Adverse Effect: (i) the Company
is and has been in compliance with statutes, laws, ordinances, rules and
regulations applicable to the Company for the ownership, testing, development,
manufacture, packaging, processing, use, labeling, storage, or disposal of any
product manufactured by or on behalf of the Company or out-licensed by the
Company (a “Company Product”), including without limitation, the Federal Food,
Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public Health Service Act,
42 U.S.C. § 262, similar laws of other Governmental Entities and the regulations
promulgated pursuant to such laws (collectively, “Applicable Laws”); (ii) the
Company possesses all licenses, certificates, approvals, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
and/or for the ownership of its properties or the conduct of its business as it
relates to a Company Product and as described in the SEC Reports (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and the Company is not in violation of any term of any such Authorizations;
(iii) the Company has not received any written notice of adverse finding,
warning letter or other written correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other Governmental Entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) the Company has not received written notice of any ongoing
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any


20



--------------------------------------------------------------------------------





Governmental Entity or third party alleging that any Company Product, operation
or activity related to a Company Product is in violation of any Applicable Laws
or Authorizations or has any knowledge that any such Governmental Entity or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding, nor, to the Company’s knowledge, has there
been any noncompliance with or violation of any Applicable Laws by the Company
that would reasonably be expected to require the issuance of any such written
notice or result in an investigation, corrective action, or enforcement action
by the FDA or similar Governmental Entity with respect to a Company Product; (v)
the Company has not received written notice that any Governmental Entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations or has any knowledge that any such Governmental Entity has
threatened or is considering such action with respect to a Company Product; and
(vi) the Company has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission).
(b)    To the Company’s knowledge, neither the Company nor any of its directors,
officers, employees or agents, has made, or caused the making of, any false
statements on, or material omissions from, any other records or documentation
prepared or maintained to comply with the requirements of the FDA or any other
Governmental Entity.
(c)    The clinical studies and tests conducted by the Company or on behalf of
the Company, have been and, if still pending, are being conducted in all
material respects pursuant to all Applicable Laws and Authorizations; the
descriptions of the results of such clinical studies and tests contained in the
SEC Reports are accurate and complete in all material respects and fairly
present the data derived from such clinical studies and tests; the Company is
not aware of any clinical studies or tests, the results of which the Company
believes reasonably call into question the research, nonclinical or clinical
study or test results described or referred to in the SEC Reports when viewed in
the context in which such results are described; and the Company has not
received any written notices or correspondence from any Governmental Entity
requiring the termination, suspension or material modification of any clinical
study or test conducted by or on behalf of the Company.
6.15    Intellectual Property Matters. The Company owns, possesses, licenses or
has other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted or as proposed in the SEC
Reports to be conducted (the “Company Intellectual Property”). To the knowledge
of the Company, there are no rights of third parties to any Company Intellectual
Property, other than as licensed by the Company. To the knowledge of the
Company, there is no infringement by third parties of any Company Intellectual
Property. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company’s


21



--------------------------------------------------------------------------------





rights in or to any Company Intellectual Property. There is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Company Intellectual Property. There is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others that the Company infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others. The
Company is not aware of any facts required to be disclosed to the USPTO which
have not been disclosed to the USPTO and which would preclude the grant of a
patent in connection with any patent application of the Company Intellectual
Property or could form the basis of a finding of invalidity with respect to any
issued patents of the Company Intellectual Property.
6.16    Absence of Changes. Since the Evaluation Date: (a) there has not been
any Material Adverse Effect or any event or events that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect; (b)
other than pursuant to the Rights Agreement, there has not been any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, (c) neither the Company nor any
Subsidiary has sustained any material loss or interference with the Company’s or
any Subsidiary’s business from fire, explosion, flood or other calamity, whether
or not covered by insurance, or from any labor disturbance or dispute or any
action, order or decree of any court or arbitrator or governmental or regulatory
authority, and (d) neither the Company nor any Subsidiary has incurred any
material liabilities except in the ordinary course of business.
6.17    Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or the laws of its
state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to each Purchaser as a
result of such Purchaser and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation as a
result of the Company’s issuance of the Shares and such Purchaser’s ownership of
the Shares.
6.18    Compliance with Other Instruments. The authorization, execution and
delivery of this Agreement, the issuance and delivery of the Notes, the
execution and delivery of any other Note Document and the performance of all
obligations hereunder and thereunder, will not constitute or result in a breach,
default or violation of: (a) any law or regulation applicable to any Loan Party,
(b) any term or provision of the Company’s current certificate of incorporation
or bylaws (or any comparable organization document of any Loan Party), or (c)
any material agreement or instrument by which any Loan Party is bound or to
which its properties or assets are subject that could reasonably be expected to
result in a Material Adverse Effect.
6.19    Investment Company Act. Neither the Company nor any other Loan Party is
an “investment company” or a company “controlled” by an “investment company” or
a “subsidiary” of an “investment company”, within the meaning of the Investment
Company Act of 1940.




22



--------------------------------------------------------------------------------





6.20    Ownership of Properties.
(a)    Each Loan Party and each of its Subsidiaries has valid and legal title
to, or valid leasehold interests in, all property necessary or used in the
ordinary conduct of its business, except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
financial condition, business, or operations of the Loan Parties taken as a
whole.
(b)    Each Loan Party owns, or is licensed or otherwise has the right to use,
all intellectual property necessary to conduct its business as currently
conducted except for such intellectual property the failure of which to own or
have a license or other right to use would not reasonably be expected to have,
either individually or in the aggregate, a material adverse effect on the
financial condition, business, or operations of the Loan Parties taken as a
whole. To the knowledge of each Loan Party, (a) the conduct and operations of
the businesses of each Loan Party do not, and the anticipated products and
intellectual property applications of the Loan Parties will not, infringe upon,
misappropriate, dilute or violate any intellectual property owned by any other
Person and (b) no other Person has contested any right, title or interest of any
Loan Party in any Intellectual Property Collateral or any anticipated products
and applications derived or expected to be derived therefrom.
(c)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens other than Permitted Liens.
6.21    Other Security Interests. No Loan Party has heretofore assigned or
granted a security interest in any of the Collateral, has not otherwise suffered
or permitted to exist any Lien on the Collateral, and will not hereafter assign
or grant a security interest in or suffer or permit any Lien on all or any
portion of the Collateral other than Permitted Liens.
6.22    Disclosure; Remedies.
(a)    The Company understands and confirms that the Purchaser will rely on the
foregoing representations in effecting transactions in securities of the
Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 7 hereof.
(b)    To the extent that the Company makes a material misrepresentation under
Section 6 and, within one year from the applicable Closing, a Purchaser provides
written notice of such material misrepresentation, then such Purchaser may elect
to rescind the purchase of the Securities purchased within that one-year period,
whereupon such Purchaser will tender the Note and the Warrant to the Company in
consideration for the applicable Purchase Price. The foregoing rescission right
shall be in addition to any other rights or remedies that the Purchaser may have
under the Transaction Documents or under applicable law, provided that if such


23



--------------------------------------------------------------------------------





Purchaser elects the foregoing rescission remedy and is refunded the Purchase
Price, then such Purchaser may not assert any other remedies under the
Transaction Documents.
7.    REPRESENTATIONS AND WARRANTIES OF PURCHASERS. Each Purchaser, severally
but not jointly, represents and warrants to the Loan Parties as follows as of
the Initial Closing Date and as of each Subsequent Closing Date as follows:
7.1    Investigation; Economic Risk. Each Purchaser acknowledges that it has had
an opportunity to discuss the business, affairs and current prospects of the
Company with its officers. Each Purchaser further acknowledges having had access
to information about the Company that it has requested. Each Purchaser
acknowledges that it is able to fend for itself in the transactions contemplated
by this Agreement and has the ability to bear the economic risks of its
investment pursuant to this Agreement. Each Purchaser further acknowledges that
it has obtained its own attorneys, business advisors and tax advisors as to
legal, business and tax advice (or has decided not to obtain such advice) and
has not relied on any Loan Party for such advice.
7.2    Purchase for Own Account. Each Note issued to each Purchaser and the
securities issuable upon exercise or conversion thereof will be acquired by such
Purchaser for its own account, not as a nominee or agent, and not with a view to
or in connection with the sale or distribution of any part thereof.
7.3    Exempt from Registration; Restricted Securities. Each Purchaser
understands that the sale of the Notes and Warrants will not be registered under
the Securities Act on the grounds that the sale provided for in this Agreement
is exempt from registration under of the Securities Act, and that the reliance
on such exemption is predicated in part on each Purchaser’s representations set
forth in this Agreement. Each Purchaser understands that the Notes and Warrants
and the securities issuable upon exercise or conversion thereof are restricted
securities within the meaning of Rule 144 under the Securities Act, and must be
held indefinitely unless they are subsequently registered or an exemption from
such registration is available.
7.4    Accredited Investor. Each Purchaser is an “accredited investor” within
the meaning of Rule 501 of Regulation D of the Securities and Exchange
Commission.
7.5    Foreign Purchasers. If a Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Purchaser hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to purchase the Notes and Warrants or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Notes and Warrants, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any government or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the Notes
and Warrants or any equity securities which the Notes and Warrants may be
converted into or exercised for pursuant to the terms hereof. The Company’s
offer and sale and Purchaser’s acquisition of and payment for and continued
beneficial ownership of the Notes and Warrants or any equity securities which
the Notes may be converted into or Warrants exercised


24



--------------------------------------------------------------------------------





for pursuant to the terms hereof will not violate any applicable securities or
other laws of such Purchaser’s jurisdiction.
7.6    No Disqualification Events. No (i) Purchaser, (ii) any of their
directors, executive officers, other officers that may serve as a director or
officer of any company in which a Purchaser invests, general partners or
managing members, nor (iii) any beneficial owner of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act held by a
Purchaser is subject to any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) through (viii) under the Securities Act (“Disqualification
Events”)), except for Disqualification Events covered by Rule 506(d)(2)(ii) or
(iii) or (d)(3) under the Securities Act and disclosed reasonably in advance of
a Closing in writing in reasonable detail to the Company.
8.    COVENANTS. The following covenants shall apply so long as at least
$3,000,000 of principal under the Notes remains outstanding:
8.1    Affirmative Covenants. The Company covenants, for so long as this
Agreement is in effect or any Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) remain
outstanding:
(a)    upon one business day’s prior notice (provided no notice is required if
an Event of Default has occurred and is continuing), the Designated Agent or its
agents shall have the right to inspect the Collateral and to audit and copy the
Company’s books and records during the Company’s regular business hours;
(b)    (i) the Company shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance as is customary for
companies similarly situated to the Company; and (ii) within 30 days after the
Effective Date, all property policies will have a lender’s loss payable
endorsement showing the Designated Agent as a lender loss payee and all
liability policies will show the Designated Agent as an additional insured and
provide that the insurer must give the Designated Agent at least twenty (20)
days’ notice before canceling its policy;
(c)    the Company will file, when due, all income and other material tax
returns and reports required by applicable law, and will pay when due, all
income and other material taxes, assessments, deposits and contributions now or
in the future owed (except for taxes and assessments being contested in good
faith with adequate reserves under GAAP);
(d)    the Company will comply, in all material respects, with all applicable
laws, rules and regulations, and shall timely file all reports when and as
required to be filed pursuant to Section 13 or 15(d) of the Exchange Act, and
shall maintain the listing of the Company’s Common Stock on the Nasdaq Stock
Market;
(e)    the Company will, at all times, maintain sufficient authorized and
unissued shares of Common Stock in order to permit the full conversion of the
Notes and the full exercise of the Warrants (in each case, without regard to the
Beneficial Ownership Limitations or the Nasdaq Issuance Limit);


25



--------------------------------------------------------------------------------





(f)    as soon as available, but not later than 210 days after the end of each
fiscal year, the Company will deliver annual audited (unless the Designated
Agent agrees in its reasonable discretion that such financial statements may be
unaudited) and certified consolidated balance sheets and related statements of
income and stockholders’ equity, prepared in accordance with GAAP, together with
a comparison in reasonable detail to the prior year’s audited financial
statements;
(g)    promptly after the occurrence thereof, the Company will notify the
Purchasers of the occurrence of any Event of Default or any event which would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial condition, business, or operations of the Loan
Parties taken as a whole;
(h)    the Company promptly will promptly deliver such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Note Documents, as any
Purchaser may from time to time reasonably request, provided that the Company
shall not be required to deliver any information that constitutes material
non-public information unless Purchaser agrees to enter into a non-disclosure
agreement that provides that Purchaser shall maintain the same as confidential
until such time as the same is no longer material non-public information;
(i)    within 20 calendar days after the Effective Date, the Company will
deliver Account Control Agreements with respect to its deposit accounts existing
on the Effective Date for which an Account Control Agreement is required
pursuant to Section 4.10;
(j)    the Company shall, upon the request of the Designated Agent, enter into a
Registration Rights Agreement, in substantially the form of Exhibit E attached
hereto (the “Registration Rights Agreement”); in the event the Registration
Rights Agreement is executed, the Purchasers shall have the registration rights
set forth in the Registration Rights Agreement and the Company shall comply in
all respects with all of its obligations thereunder;
(k)    as long as the Designated Agent owns at least (i) 497,009 shares of
Common Stock (or Derivative Securities convertible into such number of shares of
Common Stock), and (ii) 50% of the Notes issued in the Initial Closing (or an
equivalent number of shares of underlying Common Stock issuable upon conversion
thereof), then the Company shall invite a representative of the Designated Agent
to attend all meetings of the Board of Directors of the Company (the “Board”) in
a non-voting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents and other materials that
it provides to the Board; provided, however, that such representative shall
agree to hold in confidence and trust with respect to all information so
provided (in a manner consistent with the confidentiality obligations of a
director of a Delaware corporation);
(l)    by no later than June 30, 2022, the Company shall have achieved
cumulative net sales of the product known as Phexxi (determined in accordance
with GAAP) of at least $100,000,000; and


26



--------------------------------------------------------------------------------





(m)    the Company shall comply with such other covenants and obligations
arising under the Transaction Documents.
8.2    Negative Covenants. Neither the Company nor any Subsidiary shall, without
the prior written consent of the Designated Agent, take any of the following
actions:
(a)    create, incur, assume or suffer to exist any Lien on or with respect to
any of its assets constituting Collateral, whether now owned or hereafter
acquired, except Permitted Liens;
(b)    create, incur, assume or suffer to exist any Indebtedness or any
guarantees or other contingent obligations with respect thereto, except:
(i)    the Notes issued hereunder;
(ii)    debt existing on the Effective Date and disclosed to the Purchasers;
(iii)    other debt that is expressly subordinate to the Notes;
(iv)    unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
(v)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (x) the aggregate outstanding principal amount of all such Indebtedness
does not exceed $250,000 at any time and (y) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);
(vi)    Indebtedness in connection with security deposits or letters of credit
relating to real property leases;
(vii)    Indebtedness related to financing director’s and officer’s insurance or
other insurance premiums not to exceed $500,000;
(viii)    Indebtedness under corporate credit cards used in the ordinary course
of business not to exceed $750,000 at any time;
(ix)    Other unsecured Indebtedness in an aggregate amount not to exceed
$1,500,000 incurred pursuant to the Paycheck Protection Program of the CARES ACT
promulgated by the U.S. government; and


27



--------------------------------------------------------------------------------





(x)    extensions, refinancings, modifications, amendments and restatements of
Indebtedness set forth in clauses (i) through (viii) above, provided that the
principal amount thereof is not increased and the terms thereof are not modified
to impose materially more burdensome terms upon the Loan Parties.
(c)    merge into or consolidate with any Person or permit any Person to merge
into it, or enter into any transaction which would constitute a Change of
Control, except that any Subsidiary may merge into the Company so long as the
Company is the surviving entity and any dormant Loan Party may be liquidated or
dissolved in accordance with clause (d) below;
(d)    sell, lease, license, transfer or otherwise dispose of (i) all or
substantially all of its assets or (ii) any of its material assets outside of
the ordinary course of business in excess of $500,000, in any fiscal year;
provided that any dormant Loan Party may be liquidated or dissolved so long as
such Loan Party has no assets or operations at the time of such liquidation or
dissolution; provided, further that a license to any third party (i) to sell,
have sold, commercialize, distribute or import Phexxi solely outside of the
United States, (ii) to make or have made anywhere in the world, and/or (iii)
distributor that purchases Phexxi wholesale for distribution anywhere in the
world , shall be deemed to be in the ordinary course of business;
(e)    form any Subsidiaries or make any Investments except for (i) Investments
existing on the Effective Date, (ii) cash or cash equivalents, (iii) deposit
accounts with respect to which the Company has delivered to the Designated Agent
a fully executed Account Control Agreement or as otherwise permitted pursuant to
the terms of Section 4.10 hereof, (iv) extensions of trade credit in the
ordinary course of business, (v) Investments between or among the Loan Parties,
(vi) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business not to
exceed $500,000 in the aggregate in any fiscal year, (vii) investments
consisting of deposit accounts or certificates of deposit to secure letters of
credit that serve as security deposits for leases of real property; and (viii)
other Investments approved by the Company’s board of directors in an aggregate
amount not to exceed $1,000,000;
(f)    either: (i) declare or pay any dividends or make other distributions in
respect of its Equity Securities other than dividends payable solely in the form
of additional securities and dividends by any Subsidiary of the Company to the
Company, or (ii) redeem or repurchase any Equity Securities of the Company other
than pursuant to equity incentive agreements with service providers giving the
Company the right to repurchase shares upon the termination of services, other
than (x) repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements, stockholder rights plans, director or
consultant stock option plans, or similar plans, provided such repurchases do
not exceed $250,000 in the aggregate per fiscal year, (y) payment of withholding
taxes in connection with employee restricted stock agreements and (z) other
dividends, distribution or payments in respect of any stockholder rights plan in
excess of $250,000 in the aggregate per fiscal year;
(g)    solely with respect to the Company, issue any class or series of shares
of Equity Securities in the Company requiring any cash payment prior to the
payment in full or conversion in full of the Notes, other than pursuant to any
conversion of the Notes in accordance


28



--------------------------------------------------------------------------------





with the terms of this Agreement and in connection with an exercise of the
Warrants and in connection with the exercise of any Equity Securities issued
pursuant to the terms of any employee benefit plan;
(h)    amend or waive any provision contained in its certificate of
incorporation, bylaws or other organizational documents in a manner materially
adverse to the Purchasers;
(i)    enter into any transaction or arrangement with any Affiliate of the Loan
Party or any Subsidiary except (i) in the ordinary course of business and
pursuant to the reasonable requirements of the business of such Loan Party or
such Subsidiary; provided that such transaction shall be upon fair and
reasonable terms no less favorable to such Loan Party or such Subsidiary than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Company or such Subsidiary, (ii) the transactions under the
Note Documents, (iii) payment of compensation and benefits (including equity
incentive plans, employee benefit plans and arrangements and customary
indemnities) to officers, directors and employees of the Loan Parties or another
Subsidiary who are subject to Section 16(a) of the Exchange Act, as approved by
the Company’s Board of Directors or any appropriate committee thereof, (iv) as
permitted by Section 8.2(e) or 8.2(f) and (v) consisting of an Equity Financing;
(j)    engage in any line of business other than the businesses engaged in on
the Effective Date and businesses reasonably related thereto;
(k)    change its name, type of organization, jurisdiction of organization,
organizational identification number or location from those as of the Effective
Date without first giving at least 10 days’ prior written notice to the
Designated Agent and taking all action reasonably required by the Designated
Agent for the purpose of perfecting or protecting the security interest granted
by this Agreement;
(l)    sell, transfer or otherwise dispose of any capital stock of any direct or
indirect Subsidiary (or cause or permit any direct or indirect Subsidiary to
sell, transfer or otherwise dispose of any capital stock of any direct or
indirect Subsidiary), or cause or permit any direct or indirect Subsidiary to
sell, lease, transfer, or otherwise dispose (in a single transaction or series
of related transactions) of all or substantially all of the assets of such
Subsidiary to a non-Affiliate; provided that any dormant Loan Party may be
liquidated or dissolved so long as such Loan Party has no assets or operations
at the time of such liquidation or dissolution;
(m)    the entry into any royalty financing or synthetic royalty financing
arrangement with respect to Phexxi providing for the sale by any Loan Party of a
direct or interest in Phexxi revenues in excess of 10% of the net sales of
Phexxi in the United States; or
(n)    the entry into any license agreement or arrangement (including any
co-promotion or co-commercialization agreement) with a Third Party providing
such Third Party with the rights to promote or sell Phexxi in the United States.


29



--------------------------------------------------------------------------------





8.3    Use of Proceeds. The Company shall use the proceeds of the Note Purchase
to fund working capital requirements of the Company and for other general
corporate purposes. No proceeds will be used to repay any existing indebtedness
for borrowed money, in each case, without the prior written consent of Requisite
Purchasers. No proceeds will be used for the purpose of purchasing or carrying
any margin securities or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
9.    DEFAULT.
9.1    For purposes of this Agreement, the term “Event of Default” shall mean
any of the following:
(a)    any Loan Party shall fail to pay any (i) principal of or interest on any
Note when the same shall be due and payable, or (ii) any other amounts payable
hereunder or under any other Note Document within five business days of the same
becoming due and payable;
(b)    the Company fails to comply with its obligation to convert the Notes as
described in this Agreement or to make an Alternate Settlement Payment, as
applicable, and such default continues for a period of three business days;
(c)    (i) any Loan Party shall default under any agreement under which any
Indebtedness in an aggregate principal amount then outstanding of $150,000 or
more is created in a manner entitling the holder of such Indebtedness or a
trustee to accelerate the maturity of such Indebtedness or (ii) any Loan Party
shall fail to make any payment when due (after any applicable notice or grace
period) under any Indebtedness in an aggregate principal amount then outstanding
of $150,000 or more;
(d)    any representation or warranty made by any Loan Party under or in
connection with this Agreement shall prove to have been incorrect in any
material respect when made;
(e)    any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement, any Note, any Intellectual Property
Security Agreement or any other Note Document and, in the case of the covenants
and agreements set forth in Sections 4.9, 4.10, 4.11 or 8.1(b)(i), (c) or (d),
such failure to perform continues for a period of 15 business days after the
earlier of (i) any Loan Party obtaining knowledge thereof or (ii) receipt by the
Company of written notice thereof from the Designated Agent or any Purchaser;
(f)    the filing of a petition in bankruptcy or under any similar insolvency
law by any Loan Party, the making of an assignment for the benefit of creditors,
or if any involuntary petition in bankruptcy or under any similar insolvency law
is filed against any Loan Party and such petition is not dismissed within sixty
(60) days after the filing thereof; or


30



--------------------------------------------------------------------------------





(g)    (i) any material provision of any Note Document, at any time after its
execution and delivery and for any reason other than satisfaction in full of all
the Secured Obligations, other than unasserted contingent obligations, ceases to
be in full force and effect; or any Loan Party or any other Person contests in
any manner the validity or enforceability of any material provision of any Note
Document; or any Loan Party denies that it has any or further liability or
obligation under any Note Document or purports to revoke, terminate or rescind
any material provision of any Note Document; or (ii) any Collateral Document
after delivery thereof shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien on any
portion of the Collateral purported to be covered thereby.
9.2    After the occurrence and during the continuance of an Event of Default,
the Designated Agent may, at its option, and at the direction of the Requisite
Purchasers, accelerate repayment of the Outstanding Balance payable (but if an
Event of Default described in Section 9.2(f) occurs, the Outstanding Balance
shall be immediately due and payable without any action required by the
Designated Agent) in which case the Outstanding Balance and all accrued and
unpaid interest thereon and all other amounts due hereunder and under the other
Note Documents shall be due and payable immediately. After the occurrence and
during the continuance of any Event of Default, the Designated Agent, on behalf
of the Purchasers, may, without notice or demand do any or all of the following:
(a) settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Designated Agent considers advisable;
(b) notify account debtors that payments are to be made directly and exclusively
to the Designated Agent; (c) make any payments and do any acts it considers
necessary or reasonable to protect its security interest in the Collateral (and
the Company will reasonably cooperate with the Designated Agent accordingly);
(d) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale and sell or otherwise dispose the Collateral; (e) deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral; (f) exercise any other rights and remedies permitted
by the UCC or other applicable law. All of the Designated Agent’s rights and
remedies under this Agreement or any other agreement between Purchasers and the
Company are cumulative. The Company waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by the Designated
Agent on which the Company is liable.
10.    CONDITIONS PRECEDENT. This Agreement shall become effective and binding
upon the parties hereto only on the Effective Date if the following conditions
precedent have been satisfied:
(a)    The Purchasers shall have received (i) a counterpart of this Agreement
signed on behalf of each party hereto, (ii) a Note payable to each Purchaser
signed by the Company, (iii) an Intellectual Property Security Agreement signed
by each Loan Party that owns Intellectual Property Collateral, in each case, in
form and substance satisfactory to the Purchasers; and (iv) the Warrants, duly
executed by the Company;


31



--------------------------------------------------------------------------------





(b)    The Purchasers shall have received proper financing statements in form
appropriate for filing under the UCC of all jurisdictions that the Designated
Agent may deem reasonably necessary in order to perfect and protect the first
priority liens and security interests created hereunder covering the Collateral
described herein;
(c)    The Purchasers shall have received certified copies of the resolutions of
the Board of Directors of the Company approving this Agreement, the transactions
contemplated hereby and each Note Document to which it is or is to be a party;
(d)    The Purchasers shall have received results of a recent lien search with
respect to the Loan Parties, and such search report shall reveal no liens on any
of the Collateral other than Permitted Liens;
(e)    The Company shall have paid or caused to be paid by means of a deduction
from the Note Purchase Amount such reasonably incurred and documented fees and
expenses of the Purchasers in connection with the negotiation and preparation of
the Note Documents, including the reasonable and documented fees and expenses of
counsel to the Purchasers; and
(f)    The Purchasers shall have received such other documents as any Purchaser
shall have reasonably requested in connection with this Agreement and the other
Note Documents.
11.    GUARANTEES.
11.1    Guarantees.
(a)    Each Guarantor hereby jointly and severally, irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, to
each Purchaser and its successors and assigns the full and punctual payment when
due and full and punctual performance within applicable grace periods of all
Secured Obligations (all the foregoing being hereinafter collectively called the
“Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from each such Guarantor, and that each such Guarantor shall
remain bound under this Section 11 notwithstanding any extension or renewal of
any Guaranteed Obligation.
(b)    Each Guarantor waives presentation to, demand of payment from and protest
to the Company of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any Event of Default
under this Agreement or the Notes or the Guaranteed Obligations. The obligations
of each Guarantor hereunder shall not be affected by (i) the failure of any
Purchaser or the Designated Agent to assert any claim or demand or to enforce
any right or remedy against the Company or any other Person under this
Agreement, the Note Documents or any other agreement or otherwise; (ii) any
extension or renewal of any thereof; (iii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, the Notes or
any other agreement; (iv) the release of any security held by any Purchaser or
the Designated Agent for the Guaranteed Obligations or any of


32



--------------------------------------------------------------------------------





them; (v) the failure of any Purchaser or the Designated Agent to exercise any
right or remedy against any other guarantor of the Guaranteed Obligations; or
(vi) any change in the ownership of such Guarantor.
(c)    Each Guarantor further agrees that its guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Purchaser or the Designated Agent to any security held for payment of the
Guaranteed Obligations.
(d)    Except as expressly set forth in this Section 11, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise (other than the defense of payment in full of the
Secured Obligations, other than unasserted contingent obligations). Without
limiting the generality of the foregoing, the obligations of each Guarantor
herein shall not be discharged or impaired or otherwise affected by the failure
of any Purchaser or the Designated Agent to assert any claim or demand or to
enforce any remedy under this Agreement, the Note Documents or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or equity.
(e)    Except as otherwise provided herein, each Guarantor agrees that its
guarantee shall remain in full force and effect until payment in full of all the
Guaranteed Obligations, other than unasserted contingent obligations. Each
Guarantor further agrees that its guarantee herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Purchaser or the Designated Agent
upon the bankruptcy or reorganization of the Company or otherwise.
(f)    In furtherance of the foregoing and not in limitation of any other right
which any Purchaser or the Designated Agent has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest on any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, by redemption or otherwise, or to
perform or comply with any other Guaranteed Obligation, each Guarantor hereby
promises to and shall, upon receipt of written demand by the Designated Agent,
forthwith pay, or cause to be paid, in cash, to the Purchasers or the Designated
Agent an amount equal to the sum of (i) the unpaid principal amount of such
Guaranteed Obligations, (ii) accrued and unpaid interest on such Guaranteed
Obligations required under the Note Documents (but only to the extent not
prohibited by law) and (iii) all other monetary obligations of the Company to
the Purchasers and the Designated Agent required under the Note Documents.


33



--------------------------------------------------------------------------------





(g)    Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Purchasers in respect of any Guaranteed
Obligations guaranteed hereby until payment in full of all Guaranteed
Obligations, other than unasserted contingent obligations. Each Guarantor
further agrees that, as between it, on the one hand, and the Purchasers and the
Designated Agent, on the other hand, (i) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in Section 9 for
the purposes of any guarantee herein, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Guaranteed Obligations as provided in Section 9 of this
Agreement, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by such Guarantor for the purposes of this
Section 11.1.
(h)    Each Guarantor also agrees to pay any and all costs and expenses
(including reasonable documented attorney’s fees and expenses) incurred by the
Designated Agent or any Purchaser in enforcing any rights under this Section
11.1.
(i)    Upon request of the Designated Agent, each Guarantor shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Agreement.
11.2    Limitation on Liability. Any term or provision of this Agreement to the
contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations guaranteed hereunder by any Guarantor shall not exceed the maximum
amount that can be hereby guaranteed without rendering this Agreement, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.
12.    MISCELLANEOUS.
12.1    Participation in Future Offerings.
(a)    From the Initial Closing Date through the date on which the Company
achieves the Funding Threshold, the Company shall not issue, sell or exchange,
agree or obligate itself to issue, sell or exchange, or reserve or set aside for
issuance, sale or exchange, in any Equity Financing any Equity Securities,
unless in each case the Company shall have first offered to the Purchasers the
right to purchase (in the aggregate) at least 20% of such securities, including
any overallotment options (collectively, the “Offered Securities”). Each
Purchaser shall have the right to subscribe for a portion of the Offered
Securities in any such offering (a “Subsequent Financing”) equal to the portion
of the Notes purchased at the Initial Closing relative to the aggregate value of
the Notes issued at the Initial Closing, with such purchase at a price and on
such other terms as will be offered to third parties. In the event the
Subsequent Financing is an underwritten offering, the Company shall instruct its
underwriter or placement agent for such offering to contact each Purchaser
promptly following the first public announcement of such offering and thereafter
use reasonable best efforts to ensure that the Purchaser is provided a full
allocation of securities in such offering.


34



--------------------------------------------------------------------------------





(b)     In furtherance of the purchase right in Subsequent Financings as set
forth in Section 12.1(a), at least 10 Business Days prior to the closing of the
Subsequent Financing, the Company shall deliver to the Purchasers a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask each Purchaser if it wishes to review the details of such
financing in order to confirm whether such Purchaser wishes to participate in
such financing (such additional notice, a “Subsequent Financing Notice”). Upon
the request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
Business Day after such request, deliver a Subsequent Financing Notice to the
Purchaser. By receipt of such Subsequent financing Notice, the requesting
Purchaser shall be deemed to have acknowledged that the Subsequent Financing
Notice may contain material non-public information. The Subsequent Financing
Notice shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder and the
person or persons through or with whom such Subsequent Financing is proposed to
be effected and shall include a term sheet or similar document relating thereto
as an attachment.
(c)    If a Purchaser wishes to participate in such Subsequent Financing, such
Purchaser must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the fifth Business Day after the Purchaser has received
the Subsequent Financing Notice that the Purchaser is willing to participate in
the Subsequent Financing, the amount of the Purchaser’s participation, and
representing and warranting that the Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from the Purchaser as of such
fifth Business Day, the Purchaser shall be deemed to have notified the Company
that it does not elect to participate and the Company may effect the Subsequent
Financing on the terms and with the persons set forth in the Subsequent
Financing Notice.
(d)    If by 5:30 p.m. (New York City time) on the fifth Business Day after the
Purchaser has received the Subsequent Financing Notice, the Company has received
written notification by the Purchaser of its willingness to participate in the
Subsequent Financing (or to cause its designees to participate), then the
Company shall effect the Subsequent Financing with the Purchaser (in the amount
indicated in its notification up to the Participation Maximum) and, with respect
to the remaining portion of such Subsequent Financing on the terms and with the
Persons set forth in the Subsequent Financing Notice.
(e)    The Company must provide the Purchaser with a second Subsequent Financing
Notice, and the Purchaser will again have the right of participation set forth
above in this Section 12.1, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is amended in any material respect or is not
consummated for any reason on the terms set forth in such Subsequent Financing
Notice within 30 Business Days after the date of the initial Subsequent
Financing Notice.
(f)    Notwithstanding anything to the contrary in this Section 12.1 and unless
otherwise agreed to by the Purchaser, the Company shall either confirm in
writing to the Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or


35



--------------------------------------------------------------------------------





shall publicly disclose its intention to issue the securities in the Subsequent
Financing, in either case, in such a manner such that the Purchaser will not be
in possession of any material, non-public information, by the 30th Business Day
following delivery of the Subsequent Financing Notice. If by such 30th Business
Day, no public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by the Purchaser, such transaction shall be deemed
to have been abandoned and the Purchaser shall not be deemed to be in possession
of any material, non-public information with respect to the Company or any of
its Subsidiaries.
12.2    Disclosure; Publicity. Prior to public disclosure of this Agreement and
the transactions contemplated herein (including in any Current Report on Form
8-K and any proxy statement), the Company shall provide the Purchasers with such
draft disclosure and provide the Purchasers an opportunity to review and comment
on such disclosure, which comments the Company will incorporate where reasonably
requested. The Company will not, without the prior written consent of the
Purchasers, use in advertising, publicity, marketing communications regarding
any Company financing (whether oral or written) or other external communication
or filing, the “Baker Brothers” name or, to its knowledge, the name of any
partner or employee thereof, nor any trade name, trademark, trade device,
service mark, symbol or any abbreviation, or contraction thereof owned by the
Purchasers, except that the Company may make any such disclosure if, upon the
advice of counsel, there is no alternative to such disclosure because it is
required by applicable law or regulation and the Purchasers are notified in
advance and given reasonable opportunity to minimize such disclosure. In
addition, the Company may respond to inquiries about any public disclosure that
was required by law or regulation, by confirming the accuracy of such
disclosure.
12.3    Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed in all respects by and construed in accordance with the laws of the
State of New York without regard to provisions regarding choice of laws. Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Note Documents to which it is
a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the Company, the Designated Agent and the Purchasers irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to any
of the Note Documents or the actions of the Designated Agent or any Purchaser in
the negotiation, administration, performance or enforcement thereof.
12.4    Successors and Assigns.
(a)    Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors and assigns
of the parties hereto.


36



--------------------------------------------------------------------------------





Without the prior written consent of the Requisite Purchasers, the Company may
not assign any of its rights or obligations under this Agreement, any Note, any
Intellectual Property Security Agreement or any other Note Document, and any
such purported assignment shall be void. Each Purchaser, so long as no Event of
Default has occurred and is continuing, with the consent of the Company (not to
be unreasonably withheld), may assign or grant a participation in its Note or
its rights and obligations hereunder or under any Note; provided, that (i) no
such consent shall be required in connection with any assignment to another
Purchaser, an Affiliate of a Purchaser or any stockholder of the Company, (ii)
with respect to any assignment, such Purchaser or any registered assign, as
applicable, shall provide to the Company the relevant documentation effecting
the assignment and, for the avoidance of doubt, no such assignment shall be
effective until recorded in the Register in accordance with Section 12.4(b),
(iii) any assignee shall agree to be bound by the terms of this Agreement and
any other Note Document, as applicable, and (iv) with respect to any grant of a
participation right, the Purchaser or registered assign that grants such
participation right shall, acting solely for this purpose as a non-fiduciary
agent of the Company, maintain a register on which it enters the name and
address of the participant and the principal amounts (and stated interest) of
the participant’s interest in the Note. Notwithstanding the foregoing or
anything in this Agreement to the contrary, Purchaser or Designated Agent, as
the case may be, may not assign the rights set forth in Sections 2.3(b), 8.1(k)
and 12.1 of this Agreement.
(b)    The Company shall maintain a copy of the assignment documentation
provided to it by any Purchaser (or any registered assign) and a register for
the recordation of the names and addresses of the Purchasers, and the principal
amounts (and stated interest) of each Note owing to each Purchaser (or any
registered assign) pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Company and each Purchaser (and registered assign) shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Purchaser hereunder for all purposes of this Agreement. The Register shall
be available for inspection by any Purchaser (or registered assign) at any
reasonable time and from time to time upon reasonable prior notice.
12.5    Entire Agreement. This Agreement, the Notes, the Warrants, the other
Note Documents and the Exhibits and Schedules hereto and thereto (all of which
are hereby expressly incorporated herein by this reference) (collectively, the
“Transaction Documents”) constitute the entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.
12.6    Certain Adjustments. All share and per-share values set forth in the
Transaction Documents shall be automatically adjusted to reflect any stock
splits, reverse stock splits or similar recapitalization events affecting such
securities that occur after the Effective Date. By way of example only, if the
Company effects a two-for-one split of the Common Stock after the Effective Date
and, prior to that event, a Purchaser held a Warrant to purchase 100 shares of
Common Stock at a price of $5.00 per share, then the Warrant shall be adjusted
to represent the right to purchase 200 shares of Common Stock at a price of
$2.50 per share.


37



--------------------------------------------------------------------------------





12.7    Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed delivered,
given and received when delivered (by hand, by registered mail, by courier or
express delivery service, by e-mail or by facsimile) to the address, e-mail
address or facsimile telephone number set forth beneath the name of such party
on its signature page to this Agreement (or to such other address, e-mail
address or facsimile telephone number as such party will have specified in a
written notice given to the other parties hereto). Notice shall be deemed given
when sent electronically (via email or facsimile), provided that a confirming
copy of such notice shall be sent in print form, unless the sender receives an
acknowledgement of receipt of the electronic notice (e.g., reply email). In the
even that notice is given to the Company, a courtesy copy, which shall not
constitute notice, shall also be provided to Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C., 3580 Carmel Mountain Road, Suite 300, San Diego, California,
Attention: Adam C. Lenain.
12.8    Amendments and Termination. Any term of this Agreement and any other
Note Document or Warrant may be amended only with the written consent of the
Company, the Designated Agent and the Requisite Purchasers. However, no
amendment may, without the consent of all affected Purchasers (a) reduce the
percentage of Purchasers required to take or approve any action hereunder or
thereunder; (b) reduce the amount or change the time of payment of any amount
owing or payable with respect to any Note or change the rate of interest or the
manner of calculation of interest payable with respect to any Note; (c) release
the securities interest granted in respect of all or substantially all of the
Collateral for the Notes, or modify the manner of payment or the order of
priorities in which payments or distributions hereunder will be made as between
the Purchasers and the Company or as among the Purchasers; (d) alter or modify
in any respect, or waive, the provisions with respect to the conversion or
redemption of the Notes; or (e) consent to any assignment of the Company’s
rights under the Note Documents. The Collateral Documents shall terminate
automatically upon the conversion of the Notes in full pursuant to the terms
hereof or when the Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) have been paid in full.
12.9    Titles and Subtitles. The titles of the sections and clauses of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
12.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery by facsimile or e-mail of an executed
counterpart of a signature page shall be effective as delivery of an original
executed counterpart.
12.11    Severability. Should any provision of this Agreement be determined to
be illegal or unenforceable, such determination shall not affect the remaining
provisions of this Agreement.
12.12    Expenses. The Company agrees to reimburse the Designated Agent on
demand for the reasonable costs and expenses of one counsel for the Designated
Agent actually incurred in connection with (i) the preparation, execution,
delivery, administration, modification and amendment of, or any consent or
waiver under, the Note Documents; and (ii) the enforcement of the Note
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or


38



--------------------------------------------------------------------------------





other similar proceeding affecting creditors’ rights generally (including the
reasonable documented fees and expenses of counsel for the Designated Agent and
each Purchaser with respect thereto).
12.13    Agent. Each of the Purchasers hereby irrevocably appoints the
Designated Agent as its agent, and the Designated Agent accepts such
appointment, and each of the Purchasers authorizes the Designated Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Designated Agent by the terms of the Note Documents, together with such actions
and powers as are reasonably incidental thereto. Without limiting the generality
of the foregoing, the Designated Agent is hereby expressly authorized to execute
any and all documents (including releases) with respect to the Collateral and
the rights of the Purchasers with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the other Note Documents.
Without limiting the generality of the foregoing, the Designated Agent shall
have the sole and exclusive right and authority (to the exclusion of the
Purchasers), and is hereby authorized by the Purchasers as provided in this
Agreement and the other Note Documents or as directed in writing by the
Requisite Purchasers, to take and exercise all actions in connection with the
Collateral and any other exercise of remedies hereunder or thereunder. None of
the Designated Agent or any of its directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Note Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction), or (b) be responsible in any
manner to any Purchaser for any recital, statement, representation or warranty
made by any Loan Party or Affiliate of any Loan Party, or any officer thereof,
contained in this Agreement or in any other Note Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Designated Agent under or in connection with, this Agreement
or any other Note Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Note Document (or
the creation, perfection or priority of any Lien or security interest therein),
or for any failure of any Loan Party or any other party to any Note Document to
perform its obligations hereunder or thereunder. The Designated Agent shall not
be under any obligation to the Purchasers to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Note Document, or to inspect the properties,
books or records of any Loan Party or Affiliate of any Loan Party.
12.14    Allocation of Payments. The Purchasers acknowledge that the Notes are
pari passu obligations against each of the other Notes. Each payment of interest
or principal on the Notes shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
balances of principal outstanding thereunder. If any Purchaser shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest under any of his, her or its Notes or
other obligations hereunder in an amount in excess of his, her or its pro rata
share thereof as provided herein, then such Purchaser shall forthwith pay such
excess to the Designated Agent which amount the Designated Agent shall thereupon
pay to the Purchasers on a pro rata basis.


39



--------------------------------------------------------------------------------





12.15    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Note Document, the interest paid or agreed to be paid under the
Note Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Purchaser shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Notes or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Purchasers exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.
12.16    Certain Tax Matters. Any and all payments by or on account of any
obligation of the Company under the Notes or this Agreement shall be made
without deduction or withholding for any taxes, levies, imposts, duties,
deductions, withholdings or assessments, fees or other charges imposed by any
governmental authority, including any interest, additions to tax or penalties
applicable thereto (“Taxes”), except as required by applicable law. If the
Company is required by applicable law to withhold or deduct any Taxes from any
such payment, then the Company shall withhold or deduct such Taxes, the Company
shall timely pay the full amount withheld or deducted to the relevant taxing
authority in accordance with applicable law, and the sum payable by the
applicable Loan Party shall be increased as necessary so that after deduction or
withholding has been made for any such Tax (other than any such Tax that is an
income Tax), including such deductions or withholdings applicable to additional
sums payable under this Section 12.16, the applicable recipient receive an
amount equal to the sum it would have received had no such deduction or
withholding been made. Notwithstanding the foregoing, the increase of the sum
payable described in the immediately preceding sentence shall not be required
with respect to payments by or on account of any obligation of the Company under
the Notes or this Agreement for Taxes withheld or deducted from such payments
(A) to the extent such Taxes result from the failure of the applicable recipient
to provide to the Company (i) a valid properly executed Internal Revenue Service
Form W-9 (if such recipient is a U.S. person for U.S. federal income tax
purposes) or (ii) a valid properly executed appropriate Internal Revenue Service
Form W-8 (if such recipient is not a U.S. person for U.S. federal income tax
purposes) establishing a complete exemption from U.S. federal tax withholding to
the extent it is legally entitled to do so or (B) in the case of a Purchaser (or
registered assign) that is not a U.S. person for U.S. federal income tax
purposes, to the extent such Taxes are U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such person with respect to an
applicable interest in a Note pursuant to a law in effect on the date on which
(i) such person acquires such interest in the Note or (ii) such person changes
its lending office, except in each case to the extent that amounts with respect
to such Taxes were payable either to such person’s assignor immediately before
such person became a party hereto or to such person immediately before it
changed its lending office. The Company agrees to pay any and all stamp, court
or documentary, intangible, recording, filing or similar Taxes that arise in
respect of this Agreement or the Note.
[Signature page follows.]


40



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase and
Security Agreement to be effective as of the date first above written.
EVOFEM BIOSCIENCES, INC., as Company
By:
/s/ Saundra Pelletier    
Name: Saundra Pelletier
Title: President and Chief Executive Officer



Address:
12400 High Bluff Drive, Suite 600
San Diego, CA
Email:




Signature Page to Securities Purchase and Security Agreement



--------------------------------------------------------------------------------





EVOFEM, INC., as a Guarantor
By:
/s/ Saundra Pelletier    
Name: Saundra Pelletier
Title: President and Chief Executive Officer

Address:
12400 High Bluff Drive, Suite 600
San Diego, CA
Email:
EVOFEM BIOSCIENCES OPERATIONS, INC., as a Guarantor
By:
/s/ Saundra Pelletier    
Name: Saundra Pelletier
Title: President and Chief Executive Officer

Address:
12400 High Bluff Drive, Suite 600
San Diego, CA
Email:
EVOFEM LIMITED, LLC, as a Guarantor
By:
/s/ Saundra Pelletier    
Name: Saundra Pelletier
Title: President and Chief Executive Officer

Address:
12400 High Bluff Drive, Suite 600
San Diego, CA
Email:


Signature Page to Securities Purchase and Security Agreement



--------------------------------------------------------------------------------





EVOFEM NORTH AMERICA, INC., as a Guarantor
By:
/s/ Saundra Pelletier    
Name: Saundra Pelletier
Title: President and Chief Executive Officer

Address:
12400 High Bluff Drive, Suite 600
San Diego, CA
Email:






Signature Page to Securities Purchase and Security Agreement



--------------------------------------------------------------------------------






BAKER BROS. ADVISORS LP,
as the Designated Agent
By:
/s/ Scott Lessing    
Scott Lessing
President

Address:
860 Washington St., 10th Floor
New York, NY 10014
Attn: Scott Lessing
Email:


































Signature Page to Securities Purchase and Security Agreement



--------------------------------------------------------------------------------





667, L.P.,
as a Purchaser
By: BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner.


By:    /s/ Scott Lessing    
Scott Lessing
President


Address:
c/o Baker Bros. Advisors LP
860 Washington St., 10th Floor
New York, NY 10014
Attn: Scott Lessing


Email:




Note Principal Purchased at Initial Closing:


$1,260,238.95






Signature Page to Securities Purchase and Security Agreement



--------------------------------------------------------------------------------







BAKER BROTHERS LIFE SCIENCES, L.P.,
as a Purchaser


By: BAKER BROS. ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner.
            
By: /s/ Scott Lessing    _    
Scott Lessing
President
Address:
c/o Baker Bros. Advisors LP
860 Washington St., 10th Floor
New York, NY 10014
Attn: Scott Lessing
Email:




Note Principal Purchased at Initial Closing:


$ 13,79,167.05    








Signature Page to Securities Purchase and Security Agreement



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE






Exh. A-1



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF WARRANT






Exh. B-1
 

--------------------------------------------------------------------------------






EXHIBIT C
COLLATERAL
“Collateral” means each of the following, whether now owned or hereafter
acquired, and wherever located:
(a)    All goods, equipment, inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, general intangibles
(including payment intangibles), accounts (including health-care receivables),
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets;
(b)    (i) all United States and foreign copyrights, whether or not the
underlying works of authorship have been published and whether as author,
assignee, transferee or otherwise, including but not limited to copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all works of authorship, all right, title and interest to
make and exploit all derivative works based on or adopted from works covered by
such copyrights, and all copyright registrations, copyright applications, mask
works registrations and mask works applications, and any renewals or extensions
thereof, including each registration and application identified in Schedule 1,
and (ii) the rights to print, publish and distribute any of the foregoing
(“Copyrights”);
(c)    all Copyright licenses to the extent the Company is not the granting
party, including any of the foregoing identified in Schedule 1;
(d)    (i) the right to sue or otherwise recover for any and all past, present
and future infringements and misappropriations of any of the property described
in (b) and (c) above, and (ii) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect to any of the property
described in (b) and (c) above;
(e)    (i) all United States, state and foreign trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, trade styles, logos, or other indicia of origin or source
identification, Internet domain names, trademark and service mark registrations,
designs and general intangibles of like nature and applications for trademark or
service mark registrations and any renewals thereof, including each registration
and application identified in Schedule 2 (but excluding in all cases all
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the U.S. Patent and Trademark Office provided that upon such filing and
acceptance, such intent-to-use applications shall be included in the definition
of Trademarks) and (ii) the goodwill of the business connected with the use of,
and symbolized by, each of the above (collectively, the “Trademarks”);


Exh. C-1



--------------------------------------------------------------------------------





(f)    all Trademark licenses to the extent the Company is not the granting
party, including any of the foregoing identified in Schedule 2;
(g)    (i) the right to sue or otherwise recover for any and all past, present
and future infringements and misappropriations of any of the property described
in (e) and (f) above, and (ii) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect to any of the property
described in (e) and (f) above;
(h)    (i) all United States and foreign patents, patent applications and
patentable inventions, including each issued patent and patent application
identified in Schedule 3, all certificates of invention or similar property
rights and all registrations, recordings and pending applications thereof, (ii)
all inventions and improvements described and claimed therein and (iii) all
reissues, divisions, reexaminations, continuations, continuations-in-part,
substitutes, renewals, and extensions thereof, all improvements thereon
(collectively, the “Patents”);
(i)    all Patent licenses to the extent the Company is not the granting party,
including any of the foregoing identified in Schedule 3;
(j)     (i) the right to sue or otherwise recover for any and all past, present
and future infringements and misappropriations of any of the property described
in (h) and (i) above, and (ii) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect to any of the property
described in (h) and (i) above; and
(k)    all books and records relating to any of the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under this Agreement or any
Intellectual Property Security Agreement attach to (i) any intent-to-use United
States trademark applications for which an amendment to allege use or statement
of use has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d),
respectively, or if filed, has not been deemed in conformance with 15 U.S.C. §
1051(a) or examined and accepted, respectively, by the U.S. Patent and Trademark
Office provided that upon such filing and acceptance, such intent-to-use
applications shall be included in the definition of Trademarks, (ii) any voting
stock of a “controlled foreign corporation” (as defined in Section 957 of the
Internal Revenue Code of 1986, as amended) in excess of 65% of the voting stock
of such controlled foreign corporation, (iii) assets subject to a capital lease
or other property subject to a Permitted Lien to the extent that the grant of a
security interest with respect to such assets would result in a breach of the
documents governing such obligation (except to the extent any such breach would
be rendered ineffective under the UCC or other applicable law); provided,
however, that a security interest in such assets shall attach immediately at
such time as the grant of a security interest in such asset no longer results in
a breach under such documents, and (iv) assets subject to certificates of title.




Exh. C-2



--------------------------------------------------------------------------------






SCHEDULE 1
COPYRIGHTS






Sch. 1-1
 

--------------------------------------------------------------------------------






SCHEDULE 2
TRADEMARKS






Sch. 2-1



--------------------------------------------------------------------------------






SCHEDULE 3
PATENTS






Sch. 3-1



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT






Exh. D



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF REGISTRATION RIGHTS AGREEMENT


Exh. E

